DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is not in a proper format, i.e. the abstract is required to be on a separate sheet.  Correction is required.  See MPEP § 608.01(b).

Election/Restrictions
	The restriction requirement submitted on January 21, 2021, has been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 29-30, 43 & 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 26, it is unclear as to what is being claimed due to the claim limitation “…remaining bins of frequencies of the plurality of bins…” is inferentially included, i.e. it is unclear if said limitation is being positively or functionally recited.

In regards to claims 29-30, 43 & 46-47, it is unclear as to what is being claimed due to the limitations “…the average power exceeds 100/below 100…” and “…the frequency is within 20/2 of a past frequency…” since it is indefinite and unclear as to what the claimed values of 100, 20 and 2 are referring to, i.e. what units of measurement are said values represented and as to what is the value being compared to.  Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 26-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0108906) in view of Cohen et al. (US 2010/0113893).

Chang discloses;

26.   A device for heart rate monitoring, the device comprising processing circuitry to [e.g., 0022]: receive a spectrogram, including a plurality of bins of represented frequencies corresponding to potential heart rate measurements (e.g., via the disclosed step 12); select a bin of frequencies from the plurality of bins of represented frequencies (e.g., via the disclosed step 20) frequencies (e.g., via the disclosed means of utilizing the ‘maximal peak’ among the plurality of peaks corresponding to the frequency range of the frequency spectrum, i.e. the principle characteristic frequency); determine whether a frequency of the bin of frequencies represents a valid heart rate (e.g., via the disclosed method/step of inferring the heart condition based on the principle characteristic frequency of the frequency spectrum); and in response to determining that, the frequency represents a valid heart rate, output a heart rate corresponding to the frequency (e.g., [0022]-[0023], [0025] & [0028]-[0029]).

41.  A method for heart rate monitoring, the method comprising: receiving, at a device, a spectrogram including a plurality of bins of represented frequencies corresponding to potential heart rate measurements, selecting a bin of frequencies from the plurality of bins of represented frequencies with an average power that exceeds average powers of remaining bins of frequencies of the plurality of bins of represented frequencies; determining whether a frequency of the bin of frequencies represents a valid heart rate based on the average power and a past valid heart rate; and in response to determining that the frequency represents a valid heart rate, outputting a heart rate corresponding to the frequency (e.g., [0022]-[0023], [0025] & [0028]-[0029]).

44.    At least one non-transitory machine .readable medium including instructions that, when executed, cause the machine to perform operations for heart rate monitoring, the operations comprising: receiving, at a device, a spectrogram including a plurality of bins of represented frequencies corresponding to potential heart rate measurements; selecting a bin of frequencies from the plurality of bins of represented frequencies with an average power that exceeds average powers of .remaining bins of frequencies of the plurality of bins of represented frequencies; determining whether a frequency of the bin of frequencies represents a valid heart rate based on the average power and a past valid heart 
	
Chang et al. discloses the claimed invention having a device and a method for heart rate monitoring comprising circuitry and/or operations to receive a spectrogram including a plurality of bins of represented frequencies and to determine whether said frequencies represent a valid heart rate except wherein said plurality of bins is selected with an average power that exceeds average power of remaining bins and that the valid heart rate is determined based on the average power and a past valid heart rate.  Cohen et al. teaches that it is known in the art to utilize a method for determining physiological stress based on physiological signals, such as an electrocardiogram, wherein said signals are processed according based on multiple frequency bins and A Fourier transform that further provides the average spectral energy, i.e. via the disclosed power spectrum analysis and a Hidden Markov Model, wherein the average spectral energy is computed for a multiple frequency bins (e.g., [0036] & [0047]-[0049]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and method as taught by Chang et al. with the means of processing multiple frequency bins based on an averaging-Fourier transform and power spectrum analysis utilizing a Hidden Markov Model as taught by Cohen et al. since such a modification would provide the a device and a method for heart rate monitoring comprising circuitry and/or operations to receive a spectrogram including a plurality of bins of represented frequencies and to determine whether said frequencies represent a valid heart rate wherein said plurality of bins is selected with an average power that exceeds average power of remaining bins and that the valid heart rate is determined based on the average power and a past valid heart rate for providing the predictable results pertaining to effectively processing physiological signals, such as a cardiac signal, in order to determine the rate of change of a heart rate so as to determine a cardiac condition (e.g., Cohen, [0008]-[0009])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792